NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50168

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00521-JAK-4
 v.

MEHRAN KHALILI, AKA Mike Khalili,               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted February 11, 2021**
                              Pasadena, California

Before: O’SCANNLAIN, CALLAHAN, and OWENS, Circuit Judges.

      Mehran Khalili appeals his conviction for conspiracy to structure financial

transactions to evade a law that requires banks to report cash deposits in excess of

$10,000 to the federal government. See 31 U.S.C. §§ 5313(a), 5324(a)(3); 31

C.F.R. § 1010.311. Because the facts are known to the parties, we repeat them


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
only as necessary to explain our decision.

                                           I

      When viewed in the light most favorable to the government, the evidence

presented at trial was sufficient to support Khalili’s conviction. See generally

United States v. Espinoza-Valdez, 889 F.3d 654, 656 (9th Cir. 2018) (“We review

de novo whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” (internal quotation marks omitted)).

                                          A

      First, substantial evidence suggests that Khalili was aware of—and hoped to

elude—the reporting requirement, including evidence indicating that: he had made

dozens of cash deposits of greater than $10,000 into other accounts that had

triggered the reporting requirement; he had been told by a teller at the Israel

Discount Bank specifically about the reporting requirement; he had told Daryl

Cuizon that he wished to avoid depositing amounts greater than $10,000 so the

bank wouldn’t ask for his identification; and he had helped make hundreds of

individual deposits—sometimes on a daily basis—into the 3136 account that often

came close to, but never exceeded, the $10,000 threshold. Taken together, such

evidence reasonably supports the district court’s finding that Khalili held the

specific purpose to evade the bank’s reporting obligations.


                                          2
                                          B

      Likewise, substantial evidence reasonably supports the district court’s

finding that Khalili entered into a conspiratorial agreement with Morad Neman to

structure the deposits, including evidence indicating that: Morad Neman controlled

the 3136 account and Khalili made deposits at Neman’s behest; after he was

arrested, Khalili said, he was “not going to go down for those guys,” which the

district court found to be “an apparent reference to Morad and Hersel Neman”; and

Cuizon told Khalili that he would need to confer with Morad Neman if he wished

to split deposits into amounts below the $10,000 threshold—and Khalili indeed

made no deposits in greater amounts. See, e.g., United States v. Garrison, 888

F.3d 1057, 1064 (9th Cir. 2018) (“Even though there was no direct evidence that

Garrison had entered into an agreement to participate in a drug conspiracy, it is

well-established that a jury may infer the existence of an agreement from

circumstantial evidence, such as the defendant’s conduct.” (internal quotation

marks omitted)).

                                          II

      The district court did not err in allowing the testimony of Daryl Cuizon.

                                          A

      The district court did not err, let alone clearly err, in finding that Cuizon’s

testimony was admissible under the inevitable discovery doctrine. See, e.g.,


                                           3
United States v. Lundin, 817 F.3d 1151, 1157 (9th Cir. 2016) (“We review the

district court’s application of the inevitable discovery doctrine for clear error

because, although it is a mixed question of law and fact, it is essentially a factual

inquiry.” (internal quotation marks omitted)). Indeed, the district court’s finding

that the natural course of the investigation would have unearthed Cuizon’s

testimony is well supported in the record. For example, prior to the unlawful

search, investigators had already found significant evidence leading them toward

Cuizon and indicating her role in managing cash for Morad Neman, thus

solidifying her position as a potentially valuable witness. And, when she was

approached by investigators, Cuizon readily cooperated and freely divulged

information against Khalili during the interview. Khalili has not demonstrated

how any changes in the particular circumstances of that interview would have

materially changed Cuizon’s willingness to participate or the information that she

ultimately disclosed.

                                           B

      The court did not commit plain error in allowing Cuizon’s testimony despite

the parties’ pretrial stipulation.1 See United States v. Wells, 879 F.3d 900, 925 (9th


      1
        Khalili’s motion in limine seeking to exclude Cuizon’s testimony was not
sufficient to preserve this issue for appeal because it did not result in any
“thorough examination” or “explicit and definitive ruling by the district court” on
the meaning and effect of the parties’ stipulation—or on the critical question of
whether the stipulation imposed an independent barrier to admissibility that went

                                           4
Cir. 2018) (“Admission of evidence to which there was no objection raised below

is reviewed for plain error.”). Although the terms of the stipulation might appear

to bar all testimony from Cuizon related to the 3136 account, the stipulation can

fairly be read to bar only the admission of specific pieces of evidence that were

unlawfully seized or testimony that directly related to such evidence. Because

Cuizon’s testimony did not discuss any illegally seized evidence, the court did not

plainly err in finding that the stipulation imposed no impediment to its admission at

trial.

         AFFIRMED.




beyond the scope of the exclusionary rule itself. See United States v. Archdale,
229 F.3d 861, 864 (9th Cir. 2000).

                                          5